NUMBER 13-22-00383-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                 IN THE INTEREST OF A.C., A MINOR CHILD


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                                      ORDER

             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam
      This is an appeal of a final order terminating parental rights of appellant, A.L.

Appellee the Texas Department of Family and Protective Services has filed its first motion

for extension of time to file its brief. Appellee’s brief is due on December 13, 2022.

Appellee has requested a ten-day extension to file its brief on December 23, 2022.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited
deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, we limit the request to one ten-day extension of time

absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellee’s motion is of the

opinion that, in the interest of justice, appellee’s first motion for extension of time to file its

brief should be granted with order. The Court, however, requires strict adherence to the

briefing rules in appeals of parental termination cases, such as this appeal, and looks with

disfavor upon the delay caused by such extension requests. See TEX. R. APP. P. 38.6;

see also id. at R. 28.4.

       The Court grants appellee’s first motion for extension of time. This motion is

granted insofar as the Court will extend the appellee’s deadline to file the brief for ten (10)

days. Because the Court is closed on December 23, 2002 and opens again on December

27, 2022, we ORDER appellee to file its brief on or before 5:00 p.m. on Tuesday,

December 27, 2022. Further motions for extension of time will not be favorably

entertained by this Court, absent extraordinary circumstances.


                                                                            PER CURIAM



Delivered and filed on the
12th day of December, 2022.


                                                2